DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation Application
3.    This application is a continuation application of U.S. Application 15/345,792, filed 11/08/2016, now U.S. Patent # 10,239,555. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 

Status of Claims
4.	This Office Action is in response to the applicant's arguments/amendments filed May 6, 2021. Claims 21-24, 34, and 39-40 have been amended. Claims 21-40 are presently pending and are presented for examination.

Response to Arguments/Remarks
5.	Nonstatutory Double Patenting. The applicant has filed a Terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) on 06/10/21. Accordingly, the nonstatutory double patenting is withdrawn. 

6.	35 USC § 103 Rejection. Applicant's arguments/amendments filed May 6, 2021 with regard to the previous 35 USC § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was requested by the applicant and it is required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Reeve et al, US 2013/0041549, presented in this Final Office Action. Therefore, the prior 35 USC § 103 rejection is withdrawn in view of the new added features in the amended claims. 

Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “amount of curvature demand” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


9.	Claims 21-40 are rejected under 35 U.S.C 103 as being unpatentable over Peake et al, US 10,349,573, in view of Aral et al. US 2010/0084147, further in view of Reeve et al, US 2013/0041549, hereinafter referred to as Peake, Aral, and Reeve respectively.

Regarding claim 21, Peake discloses a guidance system comprising:
a processor (See at least fig 9, item 905); and 
memory coupled to the processor and storing instructions that, when executed by the processor (See at least fig 9, item 905), cause the guidance system to: 
calculate a vehicle heading error based on a heading of the vehicle relative to a path (See at least col 3, lines 49-56, “A feedback autopilot may be designed to minimize cross-track error ("XTE") and heading error, for example. (XTE is the distance from a vehicle to the nearest point on a desired path.)”), (See at least col 8, lines 50-53, “Sensors 915 include steering sensors that report vehicle steering angle and heading sensors that report vehicle heading to the main unit. Heading may be sensed from a combination of GNSS and inertial measurements”); 
calculate a trailer cross-track error based on a distance of the trailer from the path (See at least col 4, lines 57-63 “the implement is within a predetermined error distance from the desired path and is predicted to stay within that distance. This saves the work of estimating an optimal offset. (Predicting whether or not an implement stays within an error distance from a desired path after initially getting that close to it may also be skipped at the risk of unpredictable results in some cases.)”); 
(The examiner notes that since the prior art teaches the vehicle heading error, it would be obvious to obtain the implement heading error using the same devices).
However, Aral teaches calculate a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path (See at least ¶ 51, “The control system for passive, towed implements described herein corrects implement path-tracking errors to zero consistently and optimally. It permits direct precision control of passive implements rather than the tractors that tow them”), (See at least ¶ 42, “The difference between outputs 825 and 830 is determined by comparator 840 and its output 850 is summed with the estimated immediate implement offset 845 from the implement- tractor-hitch model 810”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include calculate a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path as taught by Aral because it would allow the system to keep an implement on path and improve the accuracy of the actual path followed by the implement (Aral ¶ 9).
Peake fails to explicitly disclose calculate an amount of curvature demand applied by the vehicle to steer the vehicle onto the path based on the vehicle heading error, trailer heading error, and trailer cross-track error; and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the vehicle to steer the vehicle onto the path.
(See at least fig 5, ¶ 208, “The output from the cross-track error, heading error and curvature error PID controllers then passes through a curvature demand signal integrator. The output from the PID controllers is therefore integrated in order to generate a curvature demand signal”), (See at least fig 5, ¶ 174, “These error values are used in a correction calculation module 66 to determine a correction value. The correction value may result in a curvature demand 68, which represents a steering control signal that is sent to a steering control mechanism. The correction value is calculated as a function of the error in the coordinate values”); and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the vehicle to steer the vehicle onto the path (See at least fig 5, ¶ 115, “The error signal may take the form of a curvature demand signal that acts to steer the vehicle back onto the desired path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include calculate an amount of curvature demand applied by the vehicle to steer the vehicle onto the path based on the vehicle heading error, trailer heading error, and trailer cross-track error; and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the vehicle to steer the vehicle onto the path as taught by Reeve because it would allow the system to change the vehicle's steering angle and hence steer the vehicle back onto the desired path (Reeve ¶ 208).

Regarding claim 22, Peake discloses the guidance system of claim 21.

However, Reeve teaches wherein calculating the amount of curvature demand applied by the vehicle to steer the vehicle onto the path includes determining an articulation angle between the vehicle and the trailer (See at least fig 5, ¶ 208, “The output from the cross-track error, heading error and curvature error PID controllers then passes through a curvature demand signal integrator. The output from the PID controllers is therefore integrated in order to generate a curvature demand signal”), (See at least fig 5, ¶ 174, “These error values are used in a correction calculation module 66 to determine a correction value. The correction value may result in a curvature demand 68, which represents a steering control signal that is sent to a steering control mechanism. The correction value is calculated as a function of the error in the coordinate values”), (See at least fig 5, ¶ 115, “The error signal may take the form of a curvature demand signal that acts to steer the vehicle back onto the desired path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include wherein calculating the amount of curvature demand applied by the vehicle to steer the vehicle onto the path includes determining an articulation angle between the vehicle and the trailer as taught by Reeve because it would allow the system to change the vehicle's steering angle and hence steer the vehicle back onto the desired path (Reeve ¶ 208).

Regarding claim 23, Peake discloses the guidance system of claim 22, wherein steering the vehicle and moving the trailer toward the path includes maintaining the articulation angle (See at least fig 13, Col 2, lines 50-55, “The systems and methods ensure that constraints, such as maximum allowed angle between vehicle and implement, maximum vehicle curvature or maximum vehicle curvature rate, are obeyed”), (See at least fig 8, Col 8, lines 13-28, “Step
20 835 (adjust performance limits) refers to checking that implement constraints are not violated, and if they are, adjusting vehicle constraints to avoid exceeding implement limits. Implement constraints may include an implement never exceeding a specified maximum angle with respect to the vehicle, an implement never exceeding a specified maximum curvature, and/or an implement never exceeding a specified maximum curvature rate”)

Regarding claim 24, Peake discloses the guidance system of claim 21.
Peake fails to explicitly disclose wherein calculating the amount of curvature demand applied by the vehicle to steer the vehicle onto the path is based on navigation data received from a sensor coupled to the vehicle.
However, Reeve teaches wherein calculating the amount of curvature demand applied by the vehicle to steer the vehicle onto the path is based on navigation data received from a sensor coupled to the vehicle (See at least fig 5, ¶ 208, “The output from the cross-track error, heading error and curvature error PID controllers then passes through a curvature demand signal integrator. The output from the PID controllers is therefore integrated in order to generate a curvature demand signal”), (See at least fig 5, ¶ 174, “These error values are used in a correction calculation module 66 to determine a correction value. The correction value may result in a curvature demand 68, which represents a steering control signal that is sent to a steering control mechanism. The correction value is calculated as a function of the error in the coordinate values”), (See at least fig 5, ¶ 115, “The error signal may take the form of a curvature demand signal that acts to steer the vehicle back onto the desired path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include wherein calculating the amount of curvature demand applied by the vehicle to steer the vehicle onto the path is based on navigation data received from a sensor coupled to the vehicle as taught by Reeve because it would allow the system to change the vehicle's steering angle and hence steer the vehicle back onto the desired path (Reeve ¶ 208).

Regarding claim 25, Peake discloses the guidance system of claim 24, wherein the sensor coupled to the vehicle is a global positioning system (GPS) sensor or an inertial sensor (See at least col 7, lines 29-31, “Finally, if GPS, inertial, or mechanical sensors are available, then these may be used to estimate implement position and/or heading”), (GPS and inertial sensors are well known in the art of vehicle guidance).

Regarding claim 26, Peake discloses the guidance system of claim 24, wherein the navigation data includes one or more of: location data, speed data, heading data, pitch data, roll data, and yaw data (See at least col 8, lines 50-58, “Sensors 915 include steering sensors that report vehicle steering angle and heading sensors that report vehicle heading to the main unit. Heading may be sensed from a combination of GNSS and inertial measurements. Steering angle may be sensed by a mechanical sensor placed on a steering linkage or by inertial measurements of a steering linkage. Sensors 915 may also be omitted if heading and curvature of vehicle track are estimated from GNSS measurements alone”).

Regarding claim 27, Peake discloses the guidance system of claim 21.
Peake fails to explicitly disclose wherein calculating the trailer heading error is based on navigation data received from a sensor coupled to the trailer (The examiner notes that since the prior art teaches the vehicle heading error, it would be obvious to obtain the implement heading error using the same devices).
However, Aral teaches wherein calculating the trailer heading error is based on navigation data received from a sensor coupled to the trailer (See at least ¶ 51, “The control system for passive, towed implements described herein corrects implement path-tracking errors to zero consistently and optimally. It permits direct precision control of passive implements rather than the tractors that tow them”), (See at least ¶ 42, “The difference between outputs 825 and 830 is determined by comparator 840 and its output 850 is summed with the estimated immediate implement offset 845 from the implement- tractor-hitch model 810”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include wherein calculating the trailer heading error is based on navigation data received from a sensor coupled to the trailer as taught by Aral because it would allow the system to keep an implement on path and improve the accuracy of the actual path followed by the implement (Aral ¶ 9).

Regarding claim 28, Peake discloses the guidance system of claim 27. 
Peake fails to explicitly disclose wherein the sensor coupled to the trailer is a global positioning system (GPS) sensor or an inertial sensor (The examiner notes that it would be obvious to use a known sensors such GPS or an inertial sensor to obtain position of the trailer).
However, Aral teaches wherein the sensor coupled to the trailer is a global positioning system (GPS) sensor or an inertial sensor (See at least fig 1, ¶ 22, “Similarly, the position of passive, towed implement 110 is measured by a GNSS receiver connected to antenna 125 which is located at a reference point on the implement L1 away from the hitch point.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include wherein the sensor coupled to the trailer is a global positioning system (GPS) sensor or an inertial sensor as taught by Aral because it would allow the system to keep an implement on path and improve the accuracy of the actual path followed by the implement (Aral ¶ 9).

Regarding claim 29, Peake discloses the guidance system of claim 27, wherein the navigation data includes one or more of: location data, speed data, heading data, pitch data, roll data, and yaw data (See at least col 8, lines 50-58, “Sensors 915 include steering sensors that report vehicle steering angle and heading sensors that report vehicle heading to the main unit. Heading may be sensed from a combination of GNSS and inertial measurements. Steering angle may be sensed by a mechanical sensor placed on a steering linkage or by inertial measurements of a steering linkage. Sensors 915 may also be omitted if heading and curvature of vehicle track are estimated from GNSS measurements alone”).

Regarding claim 30, Peake discloses the guidance system of claim 21, wherein the trailer heading error and the trailer cross-track error are predicted based on one or more of: a speed of (See at least col 4, lines 57-63 “the implement is within a predetermined error distance from the desired path and is predicted to stay within that distance. This saves the work of estimating an optimal offset. (Predicting whether or not an implement stays within an error distance from a desired path after initially getting that close to it may also be skipped at the risk of unpredictable results in some cases.)”), (See at least Col 5, lines 60-67, “a path planning autopilot offers direct control over constraints such as maximum permitted steering angle or maximum steering angle rate. Such constraints may be specified as functions of vehicle speed.”).

Regarding claim 31, Peake discloses the guidance system of claim 30, wherein the memory further stores instructions for causing the guidance system to: 
determine an actual cross-track error based on readings from a sensor coupled to the trailer (See at least col 4, lines 57-63 “the implement is within a predetermined error distance from the desired path and is predicted to stay within that distance. This saves the work of estimating an optimal offset. (Predicting whether or not an implement stays within an error distance from a desired path after initially getting that close to it may also be skipped at the risk of unpredictable results in some cases.)”); 
compare the predicted trailer heading error with the actual trailer heading error (See at least col 9, lines 12-35, “feedback controller uses an error signal derived from the difference between measured and desired paths to generate feedback control signal”); 
compare the predicted cross-track error with the actual cross-track error (See at least col 9, lines 12-35, “Actual vehicle heading (ɸ) and cross track error (y) as measured by a GNSS receiver, heading sensor and/or other sensors are combined with parameters of a desired path 1120 to form an error signal for controller”); and 
generate a notification when a divergence is detected between the predicted trailer heading error and the actual trailer heading error, or between the predicted cross-track error and the actual cross-track error (See at least col 11, lines 15-19, “When the implement reaches the desired path, feedback may be used to guide the vehicle from its displaced position back to the desired path”).
Peake fails to explicitly disclose determine an actual trailer heading error (The examiner notes that since the prior art teaches the vehicle heading error, it would be obvious to obtain the implement heading error using the same devices).
However, Aral teaches determine an actual trailer heading error (See at least ¶ 51, “The control system for passive, towed implements described herein corrects implement path-tracking errors to zero consistently and optimally. It permits direct precision control of passive implements rather than the tractors that tow them”), (See at least ¶ 42, “The difference between outputs 825 and 830 is determined by comparator 840 and its output 850 is summed with the estimated immediate implement offset 845 from the implement- tractor-hitch model 810”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include determine an actual trailer heading error as taught by Aral because it would allow the system to keep an implement on path and improve the accuracy of the actual path followed by the implement (Aral ¶ 9).

Regarding claim 32, Peake discloses the guidance system of claim 21.
Peake fails to explicitly disclose wherein the sensor coupled to the trailer is a global positioning system (GPS) sensor or an inertial sensor (The examiner notes that it would be obvious to use a known sensors such GPS or an inertial sensor to obtain position of the trailer).
However, Aral teaches wherein the sensor coupled to the trailer is a global positioning system (GPS) sensor or an inertial sensor (See at least fig 1, ¶ 22, “Similarly, the position of passive, towed implement 110 is measured by a GNSS receiver connected to antenna 125 which is located at a reference point on the implement L1 away from the hitch point.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include wherein the sensor coupled to the trailer is a global positioning system (GPS) sensor or an inertial sensor as taught by Aral because it would allow the system to keep an implement on path and improve the accuracy of the actual path followed by the implement (Aral ¶ 9).

Regarding claim 33, Peake discloses the guidance system of claim 21, wherein steering the vehicle and moving the trailer toward the path includes: causing the vehicle to overshoot the path and first align the trailer with the path; causing the vehicle to steer back onto the path to align the vehicle with the path; and causing the vehicle to continue moving over the path while both the vehicle and trailer remain aligned over the path (See at least col 10, lines 16-26, “FIG. 13 illustrates tractor and implement paths in an example where maximum permissible overshoot is restricted. Restrictions of maximum overshoot typically occur when a tractor must be prevented from driving over, and potentially crushing, a crop row adjacent to the desired path. When maximum overshoot is restricted, a towing vehicle stays on an offset path for a finite
distance rather than merely touching the offset path at one point.”).

Regarding claim 34, Peake discloses the guidance system of claim 21.
Peake fails to explicitly disclose wherein the calculated amount of curvature demand applied by the vehicle to steer the vehicle onto the path is determined for the vehicle moving in a reverse direction that pushes the trailer into alignment with the path.
However, Reeve teaches wherein the calculated amount of curvature demand applied by the vehicle to steer the vehicle onto the path is determined for the vehicle moving in a reverse direction that pushes the trailer into alignment with the path (See at least fig 5, ¶ 208, “The output from the cross-track error, heading error and curvature error PID controllers then passes through a curvature demand signal integrator. The output from the PID controllers is therefore integrated in order to generate a curvature demand signal”), (See at least fig 5, ¶ 174, “These error values are used in a correction calculation module 66 to determine a correction value. The correction value may result in a curvature demand 68, which represents a steering control signal that is sent to a steering control mechanism. The correction value is calculated as a function of the error in the coordinate values”), (See at least fig 5, ¶ 115, “The error signal may take the form of a curvature demand signal that acts to steer the vehicle back onto the desired path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include wherein the calculated amount of curvature demand applied by the vehicle to steer the vehicle 

Regarding claim 35, Peake discloses the guidance system of claim 21, wherein the path is determined based on way lines entered, by a user, into an electronic map displayed on a user interface coupled to the guidance system (See at least col 3, lines 30-35, “FIG. lA shows a tractor 105 towing an implement 110, and a desired path 115. The situation shown in FIG. lA is a typical initial condition for implement guidance: a tractor and implement are in an arbitrary position and configuration”), (The examiner notes that that it known and conventional to input coordinates in a GPS display in a way of way lines as presented in the claim so a person of ordinary skill in the art can arrive to this limitation).

Regarding claim 36, Peake discloses the guidance system of claim 21, wherein calculating the vehicle heading error is based on a difference between the heading of the vehicle and the path (See at least col 3, lines 49-56, “A feedback autopilot may be designed to minimize cross-track error ("XTE") and heading error, for example. (XTE is the distance from a vehicle to the nearest point on a desired path.)”), (See at least col 8, lines 50-53, “Sensors 915 include steering sensors that report vehicle steering angle and heading sensors that report vehicle heading to the main unit. Heading may be sensed from a combination of GNSS and inertial measurements”).

Regarding claim 37, Peake discloses the guidance system of claim 21, wherein calculating the trailer heading error is based on a difference between the heading of the trailer and the path (See at least col 3, lines 49-56, “A feedback autopilot may be designed to minimize cross-track error ("XTE") and heading error, for example. (XTE is the distance from a vehicle to the nearest point on a desired path.)”), (See at least col 8, lines 50-53, “Sensors 915 include steering sensors that report vehicle steering angle and heading sensors that report vehicle heading to the main unit. Heading may be sensed from a combination of GNSS and inertial measurements”).

Regarding claim 38, Peake discloses the guidance system of claim 21, wherein steering the vehicle and moving the trailer toward the path reduces a positional offset of the implement cross-track error relative to the path (See at least col 7, lines 1-10, “These steps are repeated with different offsets until an offset is found that minimizes the distance required to bring the implement online. (This distance may be the total distance travelled by the vehicle or implement, or an along-track distance parallel to the desired path.) A binary search may be
used to find the best offset. In most cases the best offset is the one that results in the vehicle and implement arriving online at the same time”), (See at least col 8, lines 14-19, “( compute path from initial vehicle position to offset path), 820 ( compute path from offset path to desired path) and 825 (obey vehicle constraints). Note that step 820 need not be performed if the offset path is close to the desired path and feedback, rather than path planning, is used to guide the
vehicle from the offset path back to the desired path”)

Regarding claim 39, Peake discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a guidance system to: 
calculate a vehicle heading error based on a heading of the vehicle relative to a path (See at least col 3, lines 49-56, “A feedback autopilot may be designed to minimize cross-track error ("XTE") and heading error, for example. (XTE is the distance from a vehicle to the nearest point on a desired path.)”), (See at least col 8, lines 50-53, “Sensors 915 include steering sensors that report vehicle steering angle and heading sensors that report vehicle heading to the main unit. Heading may be sensed from a combination of GNSS and inertial measurements”); 
calculate a trailer cross-track error based on a distance of the trailer from the path (See at least col 4, lines 57-63 “the implement is within a predetermined error distance from the desired path and is predicted to stay within that distance. This saves the work of estimating an optimal offset. (Predicting whether or not an implement stays within an error distance from a desired path after initially getting that close to it may also be skipped at the risk of unpredictable results in some cases.)”); 
Peake fails to explicitly disclose calculate a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path (The examiner notes that since the prior art teaches the vehicle heading error, it would be obvious to obtain the implement heading error using the same devices).
However, Aral teaches calculate a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path (See at least ¶ 51, “The control system for passive, towed implements described herein corrects implement path-tracking errors to zero consistently and optimally. It permits direct precision control of passive implements rather than the tractors that tow them”), (See at least ¶ 42, “The difference between outputs 825 and 830 is determined by comparator 840 and its output 850 is summed with the estimated immediate implement offset 845 from the implement- tractor-hitch model 810”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include calculate a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path as taught by Aral because it would allow the system to keep an implement on path and improve the accuracy of the actual path followed by the implement (Aral ¶ 9).
Peake fails to explicitly disclose calculate an amount of curvature demand applied by the vehicle to steer the vehicle onto the path based on the vehicle heading error, trailer heading error, and trailer cross-track error; and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the vehicle to steer the vehicle onto the path.
However, Reeve teaches calculate an amount of curvature demand applied by the vehicle to steer the vehicle onto the path based on the vehicle heading error, trailer heading error, and trailer cross-track error (See at least fig 5, ¶ 208, “The output from the cross-track error, heading error and curvature error PID controllers then passes through a curvature demand signal integrator. The output from the PID controllers is therefore integrated in order to generate a curvature demand signal”), (See at least fig 5, ¶ 174, “These error values are used in a correction calculation module 66 to determine a correction value. The correction value may result in a curvature demand 68, which represents a steering control signal that is sent to a steering control mechanism. The correction value is calculated as a function of the error in the coordinate values”); and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the vehicle to steer the vehicle onto the path (See at least fig 5, ¶ 115, “The error signal may take the form of a curvature demand signal that acts to steer the vehicle back onto the desired path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include calculate an amount of curvature demand applied by the vehicle to steer the vehicle onto the path based on the vehicle heading error, trailer heading error, and trailer cross-track error; and steer the vehicle and move the trailer toward the path based on the calculated amount of curvature demand applied by the vehicle to steer the vehicle onto the path as taught by Reeve because it would allow the system to change the vehicle's steering angle and hence steer the vehicle back onto the desired path (Reeve ¶ 208).

Regarding claim 40, Peake discloses a method comprising: 
calculating, by a guidance system, a vehicle heading error based on a heading of the vehicle relative to a path (See at least col 3, lines 49-56, “A feedback autopilot may be designed to minimize cross-track error ("XTE") and heading error, for example. (XTE is the distance from a vehicle to the nearest point on a desired path.)”), (See at least col 8, lines 50-53, “Sensors 915 include steering sensors that report vehicle steering angle and heading sensors that report vehicle heading to the main unit. Heading may be sensed from a combination of GNSS and inertial measurements”); 
calculating, by the guidance system, a trailer cross-track error based on a distance of the trailer from the path (See at least col 4, lines 57-63 “the implement is within a predetermined error distance from the desired path and is predicted to stay within that distance. This saves the work of estimating an optimal offset. (Predicting whether or not an implement stays within an error distance from a desired path after initially getting that close to it may also be skipped at the risk of unpredictable results in some cases.)”); 
Peake fails to explicitly disclose calculating, by the guidance system, a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path (The examiner notes that since the prior art teaches the vehicle heading error, it would be obvious to obtain the implement heading error using the same devices).
However, Aral teaches calculating, by the guidance system, a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path (See at least ¶ 51, “The control system for passive, towed implements described herein corrects implement path-tracking errors to zero consistently and optimally. It permits direct precision control of passive implements rather than the tractors that tow them”), (See at least ¶ 42, “The difference between outputs 825 and 830 is determined by comparator 840 and its output 850 is summed with the estimated immediate implement offset 845 from the implement- tractor-hitch model 810”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance method of Peake and include calculating, by the guidance system, a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path as taught by Aral because it would allow the method to keep an implement on path and improve the accuracy of the actual path followed by the implement (Aral ¶ 9).

However, Reeve teaches calculating, by the guidance system, an amount of curvature demand applied by the vehicle to steer the vehicle onto the path based on the vehicle heading error, trailer heading error, and trailer cross-track error (See at least fig 5, ¶ 208, “The output from the cross-track error, heading error and curvature error PID controllers then passes through a curvature demand signal integrator. The output from the PID controllers is therefore integrated in order to generate a curvature demand signal”), (See at least fig 5, ¶ 174, “These error values are used in a correction calculation module 66 to determine a correction value. The correction value may result in a curvature demand 68, which represents a steering control signal that is sent to a steering control mechanism. The correction value is calculated as a function of the error in the coordinate values”); and steering the vehicle and moving the trailer toward the path, by the guidance system, based on the calculated amount of curvature demand applied by the vehicle to steer the vehicle onto the path (See at least fig 5, ¶ 115, “The error signal may take the form of a curvature demand signal that acts to steer the vehicle back onto the desired path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Peake and include calculating, by the guidance system, an amount of curvature demand applied by the vehicle to steer the vehicle onto the path based on the vehicle heading error, trailer heading error, and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665